Citation Nr: 1641454	
Decision Date: 10/25/16    Archive Date: 11/08/16

DOCKET NO.  14-22 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), depressive disorder, and anxiety.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from October 1970 to November 1973.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana. 
  
The Veteran testified before the undersigned Veterans Law Judge in July 2016.  A transcript of the hearing is of record.
 
With respect to the Veteran's claim for posttraumatic stress disorder (PTSD), a depressive disorder and anxiety the Board notes that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled. See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Although the Veteran's claim was originally adjudicated by the RO as a claim for PTSD, the Board has recharacterized the issue into a claim for an acquired psychiatric disability. See Id.
 
This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system. All future documents should be incorporated into the Veteran's VBMS file.


FINDING OF FACT

The Veteran's acquired psychiatric disability had its onset in service or is otherwise etiologically related to his active service. 




CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In-service treatment records do not note treatment for an acquired psychiatric disability.  Post-service records reflect treatment for a psychiatric disability, diagnosed as PTSD, a depressive disorder and anxiety.  The Veteran asserts that he has suffered from a psychiatric disability since his service in Vietnam.  His story has remained consistent throughout the years.  

The record includes June and August 2011 statements from the Veteran's VA treating clinical psychologist who noted that the onset of the Veteran's traumatic anxiety symptoms was during his deployment to Vietnam and that these symptoms have continued since that time thus indicating a definite link with his military service.  Personnel records confirm the Veteran's service in Vietnam.  These opinions support a nexus between the Veteran's acquired psychiatric disability and service.

The Board has considered a negative VA November 2010 opinion, with additional August 2011 examination.  However, no rationale was provided by the VA examiner for his negative opinion so little probative value is accorded to this opinion.

The Board finds that the claim for service connection for an acquired psychiatric disability may be granted.  Further discussion is simply not warranted.  The nature and extent of this problem related to the service connected disability is not before the Board at this time. 

The Board notes that in addition to an anxiety disorder, the Veteran has been diagnosed with a multitude of psychiatric disorders.  The Board notes that mental disorders (other than eating disorders) are evaluated under the same rating criteria and VA is precluded from evaluating the same disability under various diagnoses.  See 38 C.F.R. §§ 4.14, 4.130, Diagnostic Codes 9201-9440 (2015).  See Amberman v. Shinseki, 570 F.3d 1377 (Fed. Cir. 2009).

In this regard, it is important for the appellant to understand that any other psychiatric diagnosis would be evaluated the same as the current disability cited above.  Therefore, as service connection for an acquired psychiatric disability has been granted, the Veteran's claim for any other psychiatric disability is rendered moot.


ORDER

Service connection for an acquired psychiatric disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


